Case 2:19-cv-00547-SPC-NPM Document 68 Filed 09/30/20 Page 1 of 10 PageID 1334




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION


 DIAMOND LAKE CONDOMINIUM
 ASSOCIATION, INC.,

               Plaintiff,


 v.                                                 Case No. 2:19-cv-547-FtM-38NPM

 EMPIRE INDEMNITY INSURANCE
 COMPANY

              Defendant.


                                         ORDER

       Before the Court is Plaintiff’s Motion to Compel Appraisal (Doc. 46). Defendant

 Empire Indemnity Insurance Company (“Empire”) filed a Response (Doc. 50), and with

 leave of Court, Plaintiff Diamond Lake Condominium Association, Inc. (“Diamond Lake”)

 filed a Reply (Doc. 56). For the reasons discussed below, the Court grants the motion.

 I.    Background

       This action involves an insurance dispute concerning the extent to which Hurricane

 Irma damaged an 81-unit condominium development known as Diamond Lake. (Docs. 1-

 5, 29). Pursuant to the Policy attached to the pleadings (Doc. 29, pp. 8-91), Empire

 insured the fifteen buildings that comprise Diamond Lake when Hurricane Irma struck the

 Property on September 10, 2017. (Doc. 29, ¶¶ 5-6). Diamond Lake promptly reported the

 loss to Empire and made a claim under the policy. (Id. at ¶ 8). Empire acknowledged

 coverage for the loss, evaluated the replacement cost value of the damages at

 $555,966.94, and, between the Fall of 2017 and the end of 2018, made payments totaling
Case 2:19-cv-00547-SPC-NPM Document 68 Filed 09/30/20 Page 2 of 10 PageID 1335




 $283,026.59 (after application of the policy deductible and depreciation). Disagreeing with

 Empire’s valuation of the loss, Diamond Lake invoked the Policy’s appraisal provision and

 timely submitted a Proof of Loss with supporting documentation on December 6, 2018 for

 $8,348,814.97. With repeated demands for an appraisal and in response to Empire’s

 requests for corrections to be made, Diamond Lake submitted a revised Proof of Loss on

 February 9, 2019 for $8,312,174.31, and another revised Proof of Loss on April 15, 2019

 for $8,256,923.67. (Doc. 29, ¶ 14; Doc. 31, ¶ 14; Doc. 46, pp. 2-3). In response, Empire

 advised Diamond Lake on April 22, 2019: “we do not agree with the amounts claimed and

 we continue our investigation.” (Doc. 50-2, p. 1). Empire then completed its site

 inspections in May 2019. (Doc. 46-7, p. 5).

       Based on Empire’s alleged failure to “extend full policy benefits due” and breach

 of the Policy’s appraisal provision, Diamond Lake initiated this breach-of-contract suit in

 state court on June 24, 2019, and Empire timely removed the action to this Court on

 August 5, 2019. (Doc. 1). About the same time, and indicating that its investigation was

 complete, Empire made a final payment of $122,249.33 based on a loss valuation of

 $555,966.94. (Doc. 46-2, p.2; Doc. 46-7, p. 5). In correspondence dated August 16, 2019,

 Diamond Lake asked Empire to immediately advise if any requests for information were

 left unfulfilled. (Doc. 46-3). Empire has never responded to say that anything more was

 needed. (Doc. 46, p.5; Doc. 56, p. 5).

       Nonetheless, in an Amended Answer filed four months later, Empire asserted that

 the Policy’s appraisal process remained premature because it had yet to complete its

 investigation. (Doc. 31, pp. 3-6). As Diamond Lake recounts: “The parties continued to

 communicate with regard to appraisal until February 7, 2020, when Empire finally,




                                            -2-
Case 2:19-cv-00547-SPC-NPM Document 68 Filed 09/30/20 Page 3 of 10 PageID 1336




 unequivocally advised that it was not interested in appraisal of this claim.” (Doc. 56, p. 2).

 And in what appears to be a game of Catch-22, Empire continues to resist Diamond

 Lake’s contractual right to appraisal by arguing that it is both premature and waived. (Doc.

 50).

 II.    Discussion

        Absent an agreed-upon resolution, the Policy provides that an amount-of-loss

 question will be resolved not by a judge or jury but by an appraisal panel instead, and—

 if the parties end up in litigation concerning the benefits of the contract—it contemplates

 judicial facilitation of the appraisal process if it is not entirely self-executing by the parties.

 In relevant part, the Policy states:

                If we and you: . . .

                Disagree on the value of the property or the amount of loss,
                either may request an appraisal of the loss, in writing. In this
                event, each party will select a competent and impartial
                appraiser. The two appraisers will select an umpire. If they
                cannot agree, either may request that selection be made by a
                judge of a court having jurisdiction. The appraisers will state
                separately the value of the property and amount of loss. If they
                fail to agree, they will submit their differences to the umpire. A
                decision agreed to by any two will be binding.
                Each party will:

                1. Pay its chosen appraiser; and

                2. Bear the other expenses of the appraisal and umpire
                   equally.

                If there is an appraisal, we will still retain our right to deny the
                claim.

         (Doc. 50-1, p. 44).

        When an insurance policy contains an appraisal provision such as this one, “the

 right to appraisal is not permissive but is instead mandatory, so once a demand for



                                                -3-
Case 2:19-cv-00547-SPC-NPM Document 68 Filed 09/30/20 Page 4 of 10 PageID 1337




 appraisal is made, ‘neither party has the right to deny that demand.’” McGowan v. First

 Acceptance Ins. Co., Inc., 411 F. Supp. 3d 1293, 1296 (M.D. Fla. 2019) (quoting United

 Cmty. Ins. Co. v. Lewis, 642 So. 2d 59, 60 (Fla. Dist. Ct. App. 1994)). Furthermore, “when

 [an] insurer admits that there is a covered loss, any dispute on the amount of loss suffered

 is appropriate for appraisal.” Id. at 1297 (quoting Cincinnati Ins. Co. v. Cannon Ranch

 Partners, Inc., 162 So. 3d 140, 143 (Fla. Dist. Ct. App. 2014)). “Thus, where, as here,

 ‘coverage [is] admitted and the only remaining dispute is the amount of the loss ...

 appraisal is appropriate.’” Id. (quoting Gonzalez v. Am. Sec. Ins. Co., 2015 WL 12852303,

 at **3-4 (M.D. Fla. Nov. 10, 2015). Indeed, given the “overwhelming preference in Florida

 for the resolution of conflicts through any extra-judicial means ... for which the parties

 have themselves contracted,” resort to the appraisal process is strongly preferred. Id. at

 1296 (quoting State Farm Fire & Cas. Co. v. Middleton, 648 So. 2d 1200, 1201-02 (Fla.

 Dist. Ct. App. 1995)).

        With both the text of the appraisal provision and these standards favoring its

 enforcement firmly in mind, the Court addresses Empire’s attempt to deny the demand

 for appraisal on the grounds that Diamond Lake’s right to do so is unripe and waived.

        A.     Ripeness

        Empire argues that Diamond Lake’s right to invoke the Policy’s appraisal provision

 is not ripe—or did not become ripe prior to filing suit and is therefore forfeit—because

 certain terms in the Policy commonly referred to as “post-loss conditions” are conditions

 precedent to invoking appraisal and Diamond Lake has yet to, or did not timely,

 substantially comply with them. (Doc. 50, pp. 8-11).

        Under the Policy, Diamond Lake has certain post-loss duties including:




                                            -4-
Case 2:19-cv-00547-SPC-NPM Document 68 Filed 09/30/20 Page 5 of 10 PageID 1338




               (5)   At our request, give us complete inventories of the
               damaged and undamaged property. Include quantities, costs,
               values and amount of loss claimed.

               (7)     Send us a signed, sworn proof of loss containing the
               information we request to investigate the claim. You must do
               this within 60 days after our request. We will supply you with
               the necessary forms.

               (8)    Cooperate with us in the investigation or settlement of
               the claim.

 (Doc. 50-1 at 37). While appraisal provisions like the one at issue here do not expressly

 condition either party’s unilateral right to invoke the appraisal process on any form of

 compliance with the Policy’s post-loss duties (with which only the insured must comply),

 the parties agree that Florida’s courts, at least in some circumstances (that may not exist

 here), have constructively conditioned an insured’s right to invoke appraisal on substantial

 compliance with the Policy’s post-loss duties. And assuming the post-loss duties are

 constructive conditions precedent here, Empire advances a two-pronged argument: (1)

 Diamond Lake has yet to substantially comply because it has not substantiated an opinion

 purportedly held by Diamond Lake’s public adjuster; and (2) Diamond Lake’s compliance

 was untimely because it did not substantially comply before filing suit.

        The only information Empire claims Diamond Lake has not produced is information

 supposedly requested in an April 22, 2019 letter. Specifically, information or

 documentation to substantiate Diamond Lake’s public adjustor George Keys’ statement

 regarding the replacement of all the roofs. (Doc. 50 at 10-11). The Court reviewed the

 April 22, 2019 letter and finds no such request for information concerning Mr. Keys’

 statement. (See Doc. 50-2 at 1-3). However, in a March 4, 2019 letter, Empire requested:

 “On November 17, 2017, the minutes reflect that Keys Claims attended the board meeting

 and advised Diamond Lake that if one roof within a condominium association community



                                            -5-
Case 2:19-cv-00547-SPC-NPM Document 68 Filed 09/30/20 Page 6 of 10 PageID 1339




 is damaged then all roofs must be replaced. Please provide the basis for this

 commentary.” (Doc. 56-1 at 4). Tellingly, Empire does not point to a post-loss duty

 requiring the production of this information, and the Court does not find any. The Policy

 requires Diamond Lake to provide inventories, a sworn proof of loss, and to cooperate

 with Empire’s investigation (such as accommodating site inspections), but does not

 require Diamond Lake to provide a basis for commentary by a public adjuster found in the

 minutes of a board meeting. Thus, Diamond Lake has fulfilled its post-loss obligations.

        As for whether Diamond Lake’s compliance was untimely, Empire points to a July

 6, 2019 letter—sent after the lawsuit was filed—in which Empire asserted that it needed

 certain outstanding documents for its investigation. (Doc. 50 at 10; Doc. 46-6 at 3-4).

 Specifically, the July 6 letter claims Empire previously requested a copy of the bylaws

 and documentation related to a Herron Roofing report dated August 4, 2016, and it

 requested invoices related to window and door repairs for Units 208 and 504. 1 (Doc. 50

 at 10-11; Doc. 46-6 at 3-4). But it appears uncontested that the “bylaws were provided

 before suit was filed” (Doc. 56, p.4), and Diamond Lake had already complied, prior to

 filing suit, with the request for documents related to the Herron Roofing report by providing

 a roof repair summary for 2010-2018 from the property manager. (Doc. 46-5, p.1). So,

 Empire’s argument that Diamond Lake’s compliance was untimely because it did not

 substantially comply before filing suit, is based on Diamond Lake “provid[ing] the

 requested documents related to Units 208 and 504” (Doc. 50 at 11) in response to a

 request that was made after the lawsuit was filed.



 1 Notably, Empire requested the invoices related to window and door repairs for Units
 208 and 504 “regardless of whether or not Diamond Lake wishes to include them in the
 claim.” (Doc. 46-6 at 3).


                                             -6-
Case 2:19-cv-00547-SPC-NPM Document 68 Filed 09/30/20 Page 7 of 10 PageID 1340




        Besides, even if the document requests had been made prior to the initiation of the

 lawsuit, an insured may remedy any post-loss and pre-filing obligations for appraisal after

 filing suit. As the court reasoned in Scottsdale Insurance Company v. University at 107th

 Avenue, Inc., 827 So. 2d 1016 (Fla. 3d DCA 2002), “[T]he nature of the post-loss

 obligations is merely to provide the insurer with an independent means by which to

 determine the amount of loss, as opposed to relying solely on the representations of the

 insured.” (quoting United States Fid. & Guar. Co. v. Romay, 744 So.2d 467, 471 n. 4

 (Fla. 3d DCA 1999)). And so if an insured provides whatever the insurer might have

 wanted “post-loss and pre-suit” during the course of the suit, such as through discovery,

 then a trial court commits no error when it orders the insurer to “submit to an appraisal.”

 Id. at 1016-1017.

        In the instant action, Diamond Lake substantially complied with the post-loss

 provisions in the Policy before filing suit. Even if it did not, it complied within two months

 of filing suit. Since August 2019, Empire has not represented it requested any further

 documentation or needs any additional information to complete its investigation and

 adjust the claim. And it is clear the parties have a disagreement as to the amount of loss

 that is ripe for appraisal. (Doc. 29 at ¶¶ 10, 11).

        B.     Waiver

        Empire argues that Diamond Lake’s delay in filing the motion to compel appraisal

 evinces a waiver of its right to appraisal. “A party can waive its right to appraisal by actively

 participating in a lawsuit or engaging in conduct inconsistent with the right to appraisal.”

 Waterford Condo. Ass’n of Collier Cty., Inc. v. Empire Indem. Ins. Co., No. 2:19-CV-81-

 FTM-38NPM, 2019 WL 3852731, *3 (M.D. Fla. Aug. 16, 2019), reconsideration denied,




                                               -7-
Case 2:19-cv-00547-SPC-NPM Document 68 Filed 09/30/20 Page 8 of 10 PageID 1341




 No. 2:19-CV-81-FTM-38NPM, 2019 WL 4861196 (M.D. Fla. Oct. 2, 2019) (citations

 omitted). But “the question of waiver of appraisal is not solely about the length of time the

 case is pending or the number of filings the appraisal-seeking party made. Instead, the

 primary focus is whether the [plaintiffs] acted inconsistently with their appraisal rights.”

 Fla. Ins. Guar. Ass’n v. Branco, 148 So. 3d 488, 493 (Fla. 5th DCA 2014).

        Diamond Lake invoked its right to appraisal on multiple occasions before filing suit

 and it has consistently pursued appraisal ever since. (Doc. 56 at 6-7). In fact, as early as

 December 6, 2018, Diamond Lake demanded appraisal in its initial Proof of Loss, named

 an appraiser, and requested Empire to name an appraiser—all prior to the lawsuit being

 filed. (Doc. 46 at 4). In an April 22, 2019 letter, Empire acknowledged Diamond Lake

 invoked its right to appraisal, but found Diamond Lake’s request inappropriate as

 premature because Empire was continuing to investigate the claim. (Doc. 46-4 at 4). And

 in the same letter, Empire objected to Diamond Lake’s appraiser as not being impartial.

 (Id.). Diamond Lake then voluntarily named a different appraiser. (Doc. 46 at 15).

        Diamond Lake claims that through the entire period both before suit and after, the

 parties were actively negotiating regarding submitting the claim to appraisal. (Doc. 56 at

 6). Diamond Lake sued, in part, to compel appraisal, and during the Preliminary Pretrial

 Conference on October 10, 2019, Diamond Lake’s counsel represented that Diamond

 Lake intended to file a motion to compel appraisal. (Docs. 19, 20). Furthermore, when

 Diamond Lake served its February 5, 2020 discovery requests to support its motion for

 Rule 56(b) deferment directed to Empire’s early-filed motion for partial summary

 judgment, it included an unopposed reservation of it right to submit the claim for appraisal.

 (Doc. 46 at 16; Doc. 50-3 at 1). And Diamond Lake explains that not until February 7,




                                             -8-
Case 2:19-cv-00547-SPC-NPM Document 68 Filed 09/30/20 Page 9 of 10 PageID 1342




 2020—just nineteen days before the filing of the motion to compel appraisal—did Empire

 finally and unequivocally advise that it did not agree to appraisal.

        In sum, Diamond Lake invoked its right to appraisal before suit, included a request

 for appraisal in its pleadings, continued to negotiate for appraisal throughout this period,

 represented in open court that it intended to move for appraisal, and reserved its right to

 appraisal in its discovery requests served in response to an early summary judgment

 motion. Diamond Lake filed its motion to compel appraisal shortly after learning that

 Empire would not agree to appraisal, and it named a different appraiser to resolve

 Empire’s impartiality objection. Keeping in mind that motions to compel appraisal should

 be granted when a party invokes a contractual right to appraisal, Wright Way Emergency

 Water Removal, LLC, 2016 WL 9526569, at *2, and based on Diamond Lake’s conduct

 as a whole, the Court finds that Diamond Lake has not waived its right to appraisal.

 III.   Conclusion

        For the above reasons, the Court finds that Diamond Lake’s invocation of its

 contractual right to appraisal is neither waived nor untimely.

        Accordingly, it is hereby ORDERED:

        (1) The Motion to Compel Appraisal (Doc. 46) is GRANTED and the Request for

           Oral Argument is DENIED.

        (2) By October 21, 2020, the parties will file a either a joint notice of agreed umpire

           or a joint motion for the Court to appoint an umpire. If the parties move the

           Court to appoint an umpire, the motion will be set for an in-person hearing

           during which the parties’ respective appraisers will explain their objections to

           each other’s proposed umpires.




                                             -9-
Case 2:19-cv-00547-SPC-NPM Document 68 Filed 09/30/20 Page 10 of 10 PageID 1343




       (3) On January 4, 2021, and on the first business day of every other month

          thereafter, the parties will file a status report concerning the appraisal.

       DONE and ORDERED in Fort Myers, Florida on September 30, 2020.




                                           - 10 -
